 
Exhibit 10.1
     
For Internal Use:
 
Grant Control #:  ______



FORM OF EXECUTIVE RESTRICTED STOCK AGREEMENT


(CYBERONICS COMMON STOCK PRICE)


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective as of
September 10, 2007 (the “Grant Date”), between CYBERONICS, INC., a Delaware
corporation (the “Company”), and [NAME] (the “Executive”).
 
1.  Award.  Pursuant to the CYBERONICS, INC. AMENDED AND RESTATED NEW EMPLOYEE
EQUITY INCENTIVE PLAN (the “Plan”), as of the Grant Date, [Number] shares (the
“Restricted Shares”) of the Company’s common stock shall be issued as
hereinafter provided in the Executive’s name subject to certain restrictions
thereon.  The Executive hereby acknowledges receipt of a copy of the Plan and
the Prospectus relating thereto pursuant to the Securities Act of 1933, and
agrees that this award of Restricted Shares shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof.  All dividends and other distributions on a
Restricted Share shall be subject to the same Forfeiture Restrictions (as
hereinafter defined) as are applicable to such Restricted Share.
 
2.  Restricted Shares.  The Executive hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
 
(a)  Forfeiture Restrictions.  The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Executive’s service relationship with the
Company (as provided in Section 5) for any reason other than as provided in
Section 2(b), the Executive shall, for no consideration, forfeit to the Company
all Restricted Shares then subject to the Forfeiture Restrictions.  The
prohibition against transfer and the Executive’s obligation to forfeit and
surrender the Restricted Shares to the Company upon the Executive’s termination
of service are herein referred to as the “Forfeiture Restrictions.”  The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.
 
(b)  Vesting/Lapse of Forfeiture Restrictions.  For a period of five (5) years
from the Grant Date, until the Restricted Shares are fully vested or forfeited
and subject to the satisfaction of the tax liability under Section 3 by the
Executive, the Restricted Shares shall vest and the Forfeiture Restrictions
shall lapse on such vested shares upon the satisfaction of the following
condition as determined by the Company:
 

--------------------------------------------------------------------------------

 
The 65-day moving average of the closing price of the Company’s common stock, as
adjusted for any splits and as reported by NASDAQ or another exchange acceptable
to the Compensation Committee, exceeds [Target Amount].
 
Notwithstanding the foregoing vesting schedule, the Forfeiture Restrictions
shall lapse in full as to all of the Restricted Shares on the earlier of (i) a
Change of Control (as defined in the Plan) or (ii) the termination of the
Executive’s service relationship with the Company due to the Executive’s death.
 
(c)  Certificates.  A certificate evidencing the Restricted Shares shall be
issued by the Company in the Executive’s name, pursuant to which the Executive
shall have all of the rights of a shareholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions).  The Executive
may not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of
the stock until the Forfeiture Restrictions with respect to such shares have
expired, and a breach of the terms of this Agreement shall cause a forfeiture of
all then remaining Restricted Shares.  The certificate shall contain an
appropriate endorsement reflecting the Forfeiture Restrictions.  The certificate
shall be delivered upon issuance to the Secretary of the Company or to such
other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
award.  On the date of this Agreement, the Executive shall, if required by the
Committee, deliver to the Company a stock power, endorsed in blank, relating to
the Restricted Shares.  Upon the lapse of the Forfeiture Restrictions without
forfeiture of the Restricted Shares, the Company shall cause a new certificate
or certificates to be issued without legend (except for any legend required
pursuant to applicable securities laws or any other agreement to which the
Executive is a party) in the name of the Executive in exchange for the
certificate evidencing the Restricted Shares.
 
(d)  Corporate Acts.  The existence of the Restricted Shares shall not affect in
any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.  The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.
 
2

--------------------------------------------------------------------------------

 

 
3.  Withholding of Tax.  To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in compensation income to
the Executive for federal or state income tax purposes, the Executive is
responsible for taxes due from Executive on such compensation income. Executive
agrees to remit estimated taxes to the Company prior to and as a condition of
the receipt of the Restricted Shares or the lapse of any Forfeiture Rights
becoming effective.  In the event that the estimated taxes are insufficient to
satisfy the taxes actually due from Executive, Executive agrees to (1) remit
funds to satisfy such taxes; or (2) specifically authorize the Company in
writing to withhold from amounts otherwise due to the Executive.  To the maximum
extent permitted by applicable law, Executive hereby authorizes such
withholding.
 
4.  Status of Stock.  The Executive agrees that the Restricted Shares issued
under this Agreement will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws.  The Executive also agrees that (i)  the certificates representing the
Restricted Shares may bear such legend or legends as the Committee deems
appropriate in order to reflect the Forfeiture Restrictions and to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Shares.
 
5.  Service Relationship.  For purposes of this Agreement, the Executive shall
be considered to be in service to the Company as long as the Executive remains
an Employee, an Officer, a Consultant or a Director (as those terms are defined
in the Plan).  Nothing in the adoption of the Plan, nor the award of the
Restricted Shares thereunder pursuant to this Agreement, shall confer upon the
Executive the right to continued service by or with the Company.
 
6.  Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of the Executive, such notices
or communications shall be effectively delivered if hand delivered to the
Executive at his principal place of employment or if sent by overnight courier,
with confirmation, to the Executive at the last address the Executive has filed
with the Company.  In the case of the Company, such notices or communications
shall be effectively delivered if sent by overnight courier, with confirmation,
to the Company at its principal executive offices.
 
7.  Amendment.  This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by the Executive or by any employee,
officer, director, or representative of the Company or by any written agreement
unless signed by the Executive and by an officer of the Company who is expressly
authorized by the Company to execute such document.
 
8.  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Executive.
 
9.  Controlling Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the Grant Date.



 
CYBERONICS, INC.
         
By:___________________________________
 
      George E. Parker, III
 
      Vice President, Human Resources
 
      and General Manager, Depression
     
EXECUTIVE
         
______________________________________
 
[Name]




3

--------------------------------------------------------------------------------



EXHIBIT TO FORM OF EXECUTIVE RESTRICTED STOCK AGREEMENT


Name
Number of Shares
   
Daniel J. Moore*
31,250
   
James A. Reinstein
12,500
   
Gregory H. Browne
  7,500




 
 _______________
*The Executive Restricted Stock Agreement between Cyberonics, Inc. and Daniel J.
Moore contains language in Section 3 which authorizes Mr. Moore to elect to have
the minimum withholding tax obligations of Cyberonics satisfied by having
Cyberonics withhold from the Restricted Shares to be issued upon the lapse of
the Forfeiture Restrictions on the Restricted Shares that number of Restricted
Shares having a Fair Market Value that approximates, but is less than, the
minimum amount required to be withheld.

4

--------------------------------------------------------------------------------


